DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art cannot show the surfaces extending radially in a sole plane perpendicular to the axis of the gearbox because the structure is stepped. The examiner disagrees with this assertion and believes there is some lost understanding here which they should clarify. The flange is not interpreted to be the entire unitary structures shown in Figure 4 that include the flanges 60 and 70. The flanges are interpreted to be the flange parts themselves 60 and 70, which only include the structure located axially between the two surfaces presented in the previous rejections (100-103), so the stepped structure discussed by the applicant in the remarks does not apply to the inner to outer diameters of the flange, as the inner diameter is the innermost points of 100 and 102, and thereby the stepped portion of the casing radially inside of the flange is not included in the limitations. An updated rejection has been presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franke (US 20130178326).
Regarding claim 1, Franke discloses a modular gearbox assembly for a wind turbine (Abstract) the gearbox assembly comprising a low speed gear stage module (Fig. 4, item 24.1) a separate, intermediate speed gear stage module adjacent to the intermediate-speed gear stage module (Fig. 4, item 24.2), a separate, high-speed gear stage module adjacent to the intermediate speed gear stage module (Fig. 4, item 25), a separate first flange removably connecting the intermediate-speed gear stage module to the high-speed gear stage module (Fig. 4, item 70, paragraph 0089) a separate second flange removably connecting the intermediate speed gear stage module to the low speed gear stage module (Fig. 4, item 60, Par. 0089), wherein each of the separate first and second flanges comprises a ring-shaped configuration (Figure 4 shows the flanges having ring-shaped configurations) having a first side surface and an opposing second side surface (Annotated Figure 4 shows the first surfaces (100 and 102) and the second surfaces (101 and 103)), and the first and second side surfaces each extending radially in a sole plane perpendicular to an axis of the gearbox assembly, the sole plane extending between an outer-most diameter and an inner-most diameter of the flange. Both side surfaces as described above extend in planes perpendicular to the axis of the gearbox assembly. This limitation does not require the surfaces themselves to extend entirely between the radially outer end and the axis of the engine (or even to the radially inner end of the entire structure) it simply requires the planes in which it at the first and second flanges having a constant thickness measured between the first and second side surfaces from the outer-most diameter to the inner-most diameter of the flange. For the radial locations where both the first and second surfaces exist, the thickness between the two walls is constant. While the surfaces radially inside the end surface of the first surfaces (100 and 102) are chamfered and do not provide the same thickness, those areas are not considered in this thickness determination, as they are not at the radial locations where both the first and second surfaces exist. The thickness between two surfaces can only be determined at radial location where both of them exist, so for those locations the thickness is constant. As described above, the flange extends radially from the inner to outer surface of 100 and 102 so the thickness described extends along the entire radial span of the flange. Franke further discloses the low-speed gear stage module converting a low-speed high torque input from a rotor shaft of the wind turbine to a high-speed low torque output for a generator of the wind turbine via the intermediate and high-speed gear stage modules (Paragraphs 84-88 describe the inlet to outlet transition. Paragraphs 0005-0007 further describe the operation).


    PNG
    media_image1.png
    875
    802
    media_image1.png
    Greyscale

Annotated Figure 4
Regarding claim 2, Franke discloses the first and second flanges each comprise at least one attachment point for attaching at least one line from an up-tower crane. Figure 2 shows that an internal hoist can be connected to each piece through the use of the connecting plate 34. Paragraph 0075 states that the hoist can be used to move and adjust any of the three stages, and Paragraph 0062 states that a fastening plate is used to hoist the system. Thereby, the hoist and subsequent plate attaching to the top (flange portion) of each stage is an attachment point for attaching at least one line from an up-tower crane.
Regarding claim 4, Franke discloses the at least one attachment point is positioned on the outermost surfaces of the first and second flanges (Figure 2 shows the plate (34) being attached to 
Regarding claim 5, Franke discloses the at least one attachment point is positioned on an upper half of the first and second flanges, respectively (Figure 2 shows the plate (34) being attached to the outer circumferential surface of the stage, meaning it would be attached to the upper half of the stage).
Regarding claim 6, Franke discloses a plurality of fasteners for removably connecting the low-speed gear stage module to the intermediate-speed gear stage module via the second flange and the intermediate-speed gear stage module to the first flange, respectively. Figure 7 shows bolts passing through each of the flanges (60 and 70) to attach the stages together.
Regarding claim 7, Franke discloses the first and second flanges each comprise a plurality of through-holes extending through the thickness for receiving the plurality of fasteners (Figure 4 shows the bolts extending all the way through the second flange (60). Figure 7 further shows bolts passing through the end of the flange 70. Figure 4 clearly shows that the only part the bolts might be connecting the flange to are item 69. In order for those bolts to serve any purpose at all, they must extend into the ring gear 69, and paragraph 0089 states that the flange 60 already is attached to the ring gear 69. Therefore, there must be a plurality of through-holes all the way through the thickness of the first flange 70 in order for the bolts to serve their intended purpose.
Regarding claim 8, Franke discloses the low-speed gear stage module, the intermediate-speed gear stage module, and the high-speed gear stage module each comprise a gear train assembly comprising a planetary gear system. Paragraph 0059 states that the three stages can be two planetary systems and a spur gear system as shown in Figure 4, a planetary system and two 
Regarding claim 18, Franke discloses a modular gearbox assembly for a wind turbine (abstract) comprising a first gear stage module (Fig. 4, item 24.1), a separate, second gear stage module adjacent to the first gear stage module (Fig. 4, item 24.2) and a separate flange removably connecting the first gear stage module to the second gear stage module (Fig. 4, item 60) the first and second gear stage modules converting a low-speed high torque input from a rotor shaft of the wind turbine to a high-speed low torque output for a generator of the wind turbine (Figure 4 shows the second stage being smaller in diameter than the first stage, meaning it provides a lower torque but higher speed than the input and the first gear stage. Paragraphs 0058-0059 also state that the multiple stages convert the low speed and high torque of the inlet into higher speed, meaning the output of stage 2 is at a higher speed than the input at stage 1) wherein the separate flange comprises a ring-shaped configuration (Figure 4 shows the flange 60 having a ring-shaped configuration) having a first surface and an opposing second surface (Annotated Figure 4 shows the first surface (102) and the second surface (103) for flange 60) the first and second side surfaces each extending radially in a sole plane perpendicular to an axis of the gearbox assembly, the sole plane extending between an outer-most diameter and an inner-most diameter of the flange. Both side surfaces as described above extend in planes perpendicular to the axis of the gearbox assembly. This limitation does not require the surfaces themselves to extend entirely between the radially outer end and the axis of the engine (or even to the radially inner end of the entire structure) it simply requires the planes in which it at least partially extends to be oriented in such a way. If the limitation is intended for both surfaces to exist in the exact same singular plane, no thickness would be capable of existing as they would be located at the same axial point and a 112b rejection the first and second flanges having a constant thickness measured between the first and second side surfaces from the outer-most diameter to the inner-most diameter of the flange. For the radial locations where both the first and second surfaces exist, the thickness between the two walls is constant. While the surfaces radially inside the end surface of the first surfaces (100 and 102) are chamfered and do not provide the same thickness, those areas are not considered in this thickness determination, as they are not at the radial locations where both the first and second surfaces exist. The thickness between two surfaces can only be determined at radial location where both of them exist, so for those locations the thickness is constant. As described above, the flange extends radially from the inner to outer surface of 100 and 102 so the thickness described extends along the entire radial span of the flange.
Regarding claim 19, Franke discloses the flange comprises at least one attachment point for attaching at least one line from an up-tower crane. Figure 2 shows that an internal hoist can be connected to each piece through the use of the connecting plate 34. Paragraph 0075 states that the hoist can be used to move and adjust any of the stages, and Paragraph 0062 states that a fastening plate is used to hoist the system. Thereby, the hoist and subsequent plate attaching to the top (flange portion) of each stage is an attachment point for attaching at least one line from an up-tower crane.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            


/J. Todd Newton, Esq./            Primary Examiner, Art Unit 3745